J-A04027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

E.J.C.,                                         IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

I.M.C.

                            Appellant               No. 1361 WDA 2015


                Appeal from the Order Entered August 14, 2015
               In the Court of Common Pleas of Clearfield County
                     Civil Division at No(s): 2011-1128-CD


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and SHOGAN, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED APRIL 08, 2016

       I.M.C. (“Mother”), appeals pro se1 from the August 14, 2015 order

denying her petition for modification of the custody order awarding E.J.C.

(“Father”) primary physical custody of their son, N.M.C. (“Child”), born in

August of 2006. After careful review, we affirm.

       The parties to this action, Father and Mother, were married in October

of 1993 and are the parents of Child. Father and Mother separated in May of

2011, at which time Father continued to reside in the marital home in

____________________________________________


1
  After filing the notice of appeal on behalf of Mother, Mother’s counsel filed
a petition to withdraw as her counsel in this case, which was granted by this
Court on October 14, 2015. See Order Granting Application to Withdraw as
Counsel, 10/15/15 (stating “[Mother] is advised that [she] is now
proceeding pro se in this appeal (although [Mother] has the option of
retaining substitute counsel)”).
J-A04027-16



Houtzdale, PA, and Mother relocated to Ligonier, PA with her paramour, Ken

Parker (“Mr. Parker”).       Findings of Facts, 5/3/12, at 1-2.   Father initiated

divorce proceedings in September of 2011 and requested primary physical

custody of Child.      Complaint in Divorce, 7/13/11, at 1-4.     After a custody

hearing was held in this matter in March of 2012, the trial court issued an

order (“Custody Order”) and opinion dated April 27, 2012, awarding Father

primary physical custody subject to Mother’s periods of partial custody.2 The

Custody Order also granted Father and Mother shared legal custody.            The

following relevant findings of fact were subsequently issued by the trial

court:

       6. [Father] is currently employed as a dispatcher for Christoff-
       Mitchell Petroleum [(“CMP Energy”)] and also works part-time as
       his schedule permits as an [emergency medical technician
       (“EMT”)] for several ambulance services and Penn State
       University.

       7. [Father’s] work hours are from 7:00 a.m. to approximately
       4:30 p.m., with a slightly shorter shift in the summer and a
       longer one in the winter. There are also some Saturday work
       days, apparently one or two per month. His EMT work is entirely
       discretionary with [Father].
                                      …


____________________________________________


2
  Pursuant to the Custody Order, Father has primary physical custody of
Child, and Mother and Father share legal custody. During the school year,
Mother has partial physical custody three weekends per months. During the
summer months, Mother has custody the first and third full week of each
month, in addition to her three weekends per month. Custody is shared
during holidays per the schedule specified in the Custody Order. Custody
Order, 4/27/12, at 1-2.



                                           -2-
J-A04027-16


     9. [Child] is a special needs child, suffering from high functioning
     autism.

     10. For the first three years of [Child’s] life, [M]other was the
     primary care giver in view of [F]ather’s employment, although
     during the last year and one/half before separation [M]other was
     occasionally gone out of town for multiple overnights relating to
     her work.

     11. Mother is currently employed by Laurel Mountain Leasing, a
     company owned by [Mr. Parker,] along with other members of
     his family. She claims an income of $500.00 per month. …

     12. When [Mother] was working out of the area, [Father] with
     the aid of babysitters performed parental duties.

     13. Both [Mother] and [Father] have extended family in the
     Houtzdale/Clearfield County area, but no family in the Ligonier
     area.

     14. Both before the separation of the parties and since, Bertha
     Reams [(“Ms. Reams”)] has acted as babysitter for [Child]. She
     is [Mother’s] sister and lives approximately 6 ½ miles away from
     [F]ather. She provides extensive services to [F]ather during his
     work times when [F]ather has custody of [Child].

     15. [Child] has attended the New Creations Pre-school program
     sponsored by an area Lutheran Church since February of 2010,
     and is doing well in that program. He has made friends there
     and has a positive relationship with staff.

     16.[Child] receives special services through the Central
     Intermediate Unit as well as speech therapy, with the services
     being made available at New Creation.
                                   …

     19. Father has no intention of relocating, as he grew up and has
     worked his entire life in [the] Houtzdale area.

     20. While each parent indicates that they are in favor of liberal
     contact by [Child] with the other parent, each has been difficult
     on that issue at some times in the past.

     21. [Mother] is currently on probation following a guilty plea to
     various counts of theft, relating to her embezzlement from an
     area fire company where she was secretary and her husband
     president.  At her sentencing hearing, counsel for [Mother]

                                    -3-
J-A04027-16


     inaccurately represented to the court that [F]ather was “out of
     the picture” and she was the sole custodian of her son.
     Apparently[,] this was done so that she could avoid a jail
     sentence.

     22. Each parent is capable of providing a positive and safe
     atmosphere for [Child].

     23. [Child] is comfortable in his current home where he grew up,
     and has positive relationships with neighbors and family
     members from both his father[’]s and mother[’] families. Father
     makes sure that [Child] maintains contact with [M]other’s family
     even though she is out of the area.
                                      …

     26. [Father] is the more stable of the two parents, in that
     [Mother] is currently in a relationship with her employer who
     remains married to another and has children despite his
     relationship with [Mother].
                                    …

     29. At one time, when [Mother] was frustrated by [Father’s]
     refusal to let [Child] go with her, she solicited other family
     members in an attempt to surreptitiously remove [Child] from
     his father’s custody and take him away to Westmoreland County.

     30. [Father] paid approximately $10,000.00 on behalf of
     [Mother] relative to restitution for her criminal activities. Mother
     at that time made comments indicating that under no
     circumstances would she go to jail, even if it involved killing
     herself and her child in a car wreck.

     31. Neither parent suffers from any serious physical or mental
     abnormalities, nor any drug or alcohol problems.

     32. One significant point of contention between the parties is the
     role of Mr. Parker, [Mother’s] paramour. Contrary to [F]ather’s
     wishes, [M]other frequently brings him to custody exchanges at
     a state police barracks in Ebensburg, Pennsylvania, and also has
     brought him into the former marital residence now occupied by
     [Father] on various occasions.

     33. As a reaction to Mr. Parker’s presence, [Father] has posted
     crude and anti-semetic [sic] references to Mr. Parker in letters
     on his refrigerator in his home, anticipating that Mr. Parker
     would see them when he entered.


                                    -4-
J-A04027-16


                                       …

      36. Despite the distances involved, [M]other has been involved
      in many of [Child’s] pre-school activities, teacher meetings, and
      the like.

      37. [Child] apparently attends a program in Ligonier, but
      [F]ather has not been involved, as he received virtually no notice
      of some recent events.

      38. While by some measurements the school system in Ligonier
      may be superior to that of the Moshannon Valley, the [c]ourt is
      convinced that either school, with appropriate supportive
      services, can provide a good education for [Child].

      39. [Mother and Father] have very poor communications, and
      each blames the other for starting arguments. The police have
      intervened on occasion, and custody exchanges do take place at
      a police station.
                                     …

      46. On at least some occasions[, F]ather has been critical of
      [M]other, which seems to be upsetting to [Child].

Findings of Fact, 5/3/12, at 1-5.

      On May 24, 2012, Mother filed a notice of appeal from the Custody

Order, contesting the award of primary custody to Father.        After careful

review of the record, we issued an order and opinion dated December 24,

2012, affirming the trial court’s decision.

      On May 13, 2014, Mother filed a petition to modify custody listing the

following grounds for relief:

      a. [Father] has refused to cooperate with co-parenting [Child];

      b. [Father] has refused to promote the relationship of [Child]
         and [Mother];

      c. [Mother’s] circumstances have stabilized to the extent that it
         is now conducive to her having primary custody of [Child];




                                      -5-
J-A04027-16


      d. [Mother] is more suited to dealing with the special needs of
         [Child];

      e. [Mother’s] current employment allows flexibility of scheduling
         rendering her more able than [Father] to address parenting
         duties.

Mother’s Petition to Modify Custody, 5/13/14, at 1-2.        In response to

Mother’s petition, the trial court scheduled another custody hearing, which

was held on April 17, 2015. Testimony was heard from Mother, Father, Mr.

Parker, and Sherri Campbell (“Ms. Campbell”), the principal at Child’s

present school in Moshannon Valley School District, which we summarize in

relevant part herein.

      Father testified that he remains employed at CMP Energy, and his

regular work hours are Monday through Friday, from 8:15 a.m. to 5:00

p.m., and every third Saturday. N.T. Custody, 4/17/15, at 116-117. Father

further indicated that he has flexibility to go to work late or to stay home

from work in the event there is a 2 hour school delay or Child is sick. Id. at

117-118. Father also works part-time as a licensed EMT on weekends, but

stated that his part-time jobs do not interfere with his time with Child,

because he schedules his work around his weekends with Child. Id. at 118.

On weekdays, Father typically gets Child ready for school and puts him on

the bus before 8:00 a.m. After school, the bus drops Child off around 4:15

p.m., and Child’s aunt, Ms. Reams, picks him up and takes him to her house.

Father then picks Child up after work and gets home around 5:30 p.m.

Father helps Child with homework, feeds him dinner, and puts him to bed at

8:00 p.m. Id. at 120-123.

                                    -6-
J-A04027-16



      Mother testified that Mr. Parker divorced his first wife in 2014 and that

she and Mr. Parker are now engaged. Id. at 4-6, 86.         They are currently

leasing a home together in Latrobe, PA. Id.         Mother is presently self-

employed selling phone systems, and splits her time between working from

her office in Greensburg, PA, and working from her home office. Id. at 27.

Mother indicated that she has the ability to schedule her own work hours

and, therefore, has the flexibility to work around Child’s needs. Id. at 27-

28. During her custodial time with Child, Mother stated that she performs

normal parental duties for Child, takes him to special social skills classes for

children with autism at Stepping Stones, and takes him to the doctor when

he is sick. Id. 13-14, 18-19. Moreover, Mother informed the court that she

has been released from probation, but is still paying fines for her prior

criminal convictions. Id. at 46. We also find it worthy to note that during

Mother’s testimony, the trial court commented on the poor communication

between Mother and Father.      The court expressed its observation that the

parties’ communication had seemingly not improved any since the initial

custody hearing in 2012. Mother agreed. Id. at 81-82.

      When asked about Child’s academic standing, Ms. Campbell provided,

“he’s definitely a primarily A student, sometimes B student. Very personable

within the classroom, he has very good interactions with his peers and

adults, too.”   Id. at 161. She further explained that Child falls under the

disability category of autism and, therefore, receives special services

through an individualized education plan. Id. at 162. He receives autistic

                                     -7-
J-A04027-16



support based on his autism diagnosis, as well as speech and language

support. Id. Ms. Campbell added that Child is “a lovely young man,” has

good interactions with his fellow students and his teachers, and that he is

comfortable with his routine at school.     Id. at 162-163.   Moreover, Ms.

Campbell indicated that both parents are involved with Child’s school

activities and conferences at school. Id. at 167-168.

      After speaking with Mother, Father, and Child, and listening to the

testimony at the most recent custody hearing, the guardian ad litem (“GAL”)

for Child issued a report recommending that Mother be awarded primary

physical custody. GAL Supplemental Report, 7/10/15, at 1-2. In her report,

the GAL reasoned that Mother would be able to spend more time at home

with Child and would be more likely to encourage a relationship between

Child and Father. Her report further indicated that Child expressed a clear

desire to live with Mother. Id.

      On August 14, 2015, the trial court issued an opinion and order

denying Mother’s petition for modification and ordering that the April 27,

2012 Custody Order remain unchanged. On August 24, 2015, Mother filed a

timely notice of appeal, followed by a timely Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.        The trial court filed a

statement indicating that it would rely on its August 14, 2015 opinion and

order in lieu of issuing a Rule 1925(a) opinion.

      Mother now presents the following issues for our review on appeal:




                                     -8-
J-A04027-16


      A.    Did the lower court err in determining that [Father] will
            equally encourage and permit frequent and continuing
            contact between [Child] and [Mother]?

      B.    Did the lower court err in determining that [Father] will
            perform the parental duties necessary to maintain a loving,
            stable, consistent and nurturing relationship with [Child]?

      C.    Did the lower court err in determining the stability and
            continuity in [Child’s] education, family life and community
            life will be better served with [Father]?

      D.    Did the lower court err in determining that [Father] will
            equally attend to the daily physical, emotional,
            developmental, educational and special needs of [Child]?

      E.    Did the lower court err in determining that [Father] is
            more likely to make available the parties’ extended family
            and [C]hild’s sibling relationships?

      F.    Did the lower court err in determining that [Father] did not
            attempt to turn the minor [C]hild against [Mother]?

      G.    Did the lower court err in failing to take into account the
            well-reasoned preference of [Child]?

      H.    Did the lower court err in determining that the proximity of
            the residences of the parties weighs in favor of [Father]?

      I.    Did the lower court err in failing to take into consideration
            the level of conflict between the parties especially the
            animosity of [Father] toward Mother’s fiancé?

      J.    Did the lower court err in failing to take into consideration
            the well-reasoned opinions and recommendations that the
            Guardian Ad Litem produced through her reports to the
            lower court?

      K.    Did the lower court err in granting primary physical
            custody to [Father]?

Mother’s Brief at 1-2.

      When presented with child custody matters, we are guided by the

following scope and standard of review:



                                     -9-
J-A04027-16


      We review a trial court’s determination in a custody case for an
      abuse of discretion, and our scope of review is broad. Because
      we cannot make independent factual determinations, we must
      accept the findings of the trial court that are supported by the
      evidence. We defer to the trial judge regarding credibility and
      the weight of the evidence. The trial judge’s deductions or
      inferences from its factual finding, however, do not bind this
      Court. We may reject the trial court’s conclusions only if they
      involve an error of law or are unreasonable in light of its factual
      findings.

S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa. Super. 2014).          Additionally, we

note that:

      The discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge
      gained by a trial court in observing witnesses in a custody
      proceeding cannot adequately be imparted to an appellate court
      by a printed record.

Ketterer v.     Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (internal

citations and quotation marks omitted).

      The paramount concern with any child custody case, including

petitions for modification, is the best interests of the child. Id. at 539. “The

‘best-interests’ standard, decided on a case-by-case basis, considers all

factors which legitimately have an effect upon the child’s physical,

intellectual, moral and spiritual well-being.”   Arnold v. Arnold, 847 A.2d

674, 677 (Pa. Super. 2004).       Furthermore, we recognize that the Child

Custody Act (“Act”), 23 Pa.C.S. §§ 5321-5340, governs all proceedings

commenced after January 24, 2011. As we stated in A.V. v. S.T., 87 A.3d

818 (Pa. Super. 2014):



                                     - 10 -
J-A04027-16


     Section 5328 [of the Act] provides an enumerated list of sixteen
     factors a trial court must consider in determining the best
     interests of the child … when awarding any form of custody:

       §5328. Factors to consider when awarding custody

       (a)    Factors.—In ordering any form of custody, the court
              shall determine the best interest of the child by
              considering all relevant factors, giving weighted
              consideration to those factors which affect the safety
              of the child, including the following:

          (1)   Which party is more likely to encourage and
                permit frequent and continuing contact between
                the child and another party.

          (2)   The present and past abuse committed by a party
                or member of the party’s household, whether
                there is a continued risk of harm to the child or an
                abused party and which party can better provide
                adequate physical safeguards and supervision of
                the child.

          (3)   The parental duties performed by each party on
                behalf of the child.

          (4)   The need for stability and continuity in the child’s
                education, family life and community life.

          (5)   The availability of extended family.

          (6)   The child’s sibling relationships.

          (7)   The well-reasoned preference of the child, based
                on the child’s maturity and judgment.

          (8)   The attempts of a parent to turn the child against
                the other parent, except in cases of domestic
                violence where reasonable safety measures are
                necessary to protect the child from harm.

          (9)   Which party is more likely to maintain a loving,
                stable, consistent and nurturing relationship with
                the child adequate for the child’s emotional needs.

          (10) Which party is more likely to attend to the daily
               physical, emotional, developmental, educational
               and special needs of the child.

                                   - 11 -
J-A04027-16


              (11) The proximity of the residences of the parties.

              (12) Each party’s availability to care for the child or
                   ability  to    make       appropriate   child-care
                   arrangements.

              (13) The level of conflict between the parties and the
                   willingness and ability of the parties to cooperate
                   with one another. A party’s effort to protect a
                   child from abuse by another party is not evidence
                   of unwillingness or inability to cooperate with that
                   party.

              (14) The history of drug or alcohol abuse of a party or
                   member of a party’s household.

              (15) The mental and physical condition of a party or
                   member of a party’s household.

              (16) Any other relevant factor.

       23 Pa.C.S.A. § 5328(a).3

A.V., 87 A.3d at 821-822 (emphasis added). We further explained that:

       The Act requires a court to consider all of the § 5328(a) best
       interest factors when ordering any form of custody. Sections
       5323(a) and (d) reinforce this mandate by requiring a court to
       delineate the reasons for its decision when making an award of
       custody either on the record or in a written opinion. Mere
       recitation of the statute and consideration of the § 5328(a)
       factors en masse is insufficient. A trial court’s failure to place its
____________________________________________


3
  Although Mother and Father live approximately 100 miles apart, the trial
court did not find it necessary to discuss the specific relocation factors found
at 23 Pa.C.S. § 5337(h). We are satisfied that the court gave sufficient
consideration to the effect relocation would have on Child as part of its best
interest analysis pursuant to 23 Pa. C.S. § 5328(a). See Trial Court Opinion
(“TCO”), 8/15/15, at 5, 8 (discussing the need for stability and continuity in
Child’s education, family life and community life pursuant to section
5328(a)(4) and the proximity of the residences of the parties pursuant to
section 5328(a)(11)). Therefore, we do not believe a remand is required in
this case, as suggested by this Court’s decision in D.K. v. S.P.K., 102 A.3d
467 (Pa. Super. 2014).



                                          - 12 -
J-A04027-16


     reasoning regarding the § 5328(a) factors on the record or in a
     written opinion is an error of law.

S.W.D., 96 A.3d at 401-402 (internal citations and quotation marks

omitted).

     Accordingly, the trial court carefully considered the best interest

factors set forth in section 5328(a), as evidenced by the following relevant

portion of its August 15, 2015 opinion:

     1. Which party is more likely to encourage and permit
        frequent and continuing contact between the child and
        the other party[?]

     The [c]ourt will first examine who is more likely to encourage
     and permit contact between Child and the other party. 23
     Pa.C.S. § 5328(a)(1). The [c]ourt reminds each party that
     despite the breakdown of their relationship, the Plaintiff is still []
     Child’s father, and the Defendant is still his mother. It is in []
     Child’s best interest that he maintain frequent and continuing
     contact with each parent, and that each parent be involved in []
     Child’s life.   Both parties appear to be making efforts to
     encourage communication between [] Child and the other party.
     However, it also appears that they could do more to foster
     communication between [] Child and the other party and this
     [c]ourt agrees. Accordingly, this factor weighs equally in each
     party’s favor.

     2. The present and past abuse committed by a party or
        member of the party’s household, whether there is a
        continued risk of harm to the child or an abused party
        and which party can better provide adequate physical
        safeguards and supervision of the child.

     The [court] does not find this to be a relevant factor at this time.

     3. Parental duties performed by each party on behalf of
        the child and which party is more likely to maintain a
        loving, stable, consistent, and nurturing relationship
        with the child.

     The [c]ourt must correspondingly consider the parental duties
     performed by both parties and which party is more likely to

                                    - 13 -
J-A04027-16


     maintain a loving, stable, consistent, and nurturing relationship
     with Child. 23 Pa.C.S. § 5328(a)(3), (9). These factors weigh
     equally for each parent. It appears to the [c]ourt that both
     parties love and care for [] Child and that both parties
     adequately perform their parental duties on behalf of [] Child
     when [] Child is in each party’s respective care.

     4. The need for stability and continuity in [Child’s]
        education, family life and community life.

     The Court must examine which parent can better provide
     stability and continuity in [] Child’s education, family life, and
     community life. 23 Pa.C.S. § 5328(a)(4). [] Child lives with
     Father in the home [] Child has lived in since birth. [] Child
     visits frequently with Mother. [] Child attends school, as he
     always has, in the Moshannon Valley School District. However,
     Mother proposes that she be awarded primary physical custody.
     Mother lives in Latrobe, PA and primary physical custody in
     Mother would require [] Child to change schools, and move over
     100 miles away from the area and community to which he has
     grown accustomed.

     Indeed, the [c]ourt finds that stability and continuity in [] Child’s
     educational, family and community life is highly significant in the
     present case. Mother’s proposed change of school districts and
     living arrangements would be highly disruptive to the stability
     that [] Child currently enjoys. It appears to the [c]ourt that []
     Child is benefitting from the current custody arrangement, and
     the [c]ourt sees no need to alter the life to which [] Child has
     grown accustomed. Accordingly, this factor weighs heavily in
     Father’s favor.

     5. Which Party is More Likely to Attend to the Daily
        Physical, Emotional, Developmental, Educational, and
        Special Needs of the Child[?]

     Additionally, the [c]ourt must consider which party is more likely
     to attend to the daily physical, emotional, developmental,
     educational, and special needs of the [c]hild. 23 Pa.C.S. §
     5328(a)(10). [] Child is diagnosed with autism, and the parties
     are both adequately attending to his special needs in that
     regard. [] Child is doing well in school and developing well
     physically, emotionally, and mentally. Testimony was offered to
     indicate that each parent is engaged in [] Child’s educational
     needs when in their custody. Therefore, this factor weighs
     equally for each parent.

                                    - 14 -
J-A04027-16


     6. The availability of the parties’ extended family and the
        child’s sibling relationships.

     The [c]ourt, in determining custody, also takes into
     consideration the availability of the parties’ extended family and
     the child’s sibling relationships. 23 Pa.C.S. § 5328(a)(5)[,](6).
     [] Child has no siblings, however, [] Child does have extended
     family on both sides in the Clearfield County area. Conversely,
     [] Child has no extended family in the Latrobe area.
     Accordingly, this factor weighs in Father’s favor.

     7. The parties’ ability to make the appropriate childcare
        arrangements.

     The [c]ourt must also examine the parties’ abilities to make the
     appropriate childcare arrangements. 23 Pa.C.S. § 5328(a)(12).
     Both parties appear to be able to make appropriate child care
     arrangements when [] Child is in their care. Mother suggests
     that [] Child would be better served by awarding her primary
     custody because she is more readily available to care for [] Child
     than Father is due to his work schedule. Indeed, the [c]ourt
     notes that Mother’s work situation permits her to be more
     available as a stay-at-home mother. This is a highly suitable,
     and quite possibly, even preferable child care arrangement.
     However, the [c]ourt will not fault Father, or place him at a
     disadvantage, for maintaining a career. In fact, Father has
     made suitable child care arrangements to attend to [] Child’s
     needs while he is at work.

     The [c]ourt believes that both parents are doing their best to
     take care of Child and make sure that they have appropriate
     supervision and care during their absences. Indeed, the [c]ourt
     finds that the child care arrangements of each party are suitable.
     Thus, this factor [] weighs equivalently in favor of both parties.

     8. The attempts of a parent to turn the child against the
        other parent, except in cases of domestic violence
        where reasonable safety measures are necessary to
        protect the child from harm.

     The [c]ourt does not find this to be a relevant factor in the
     present case.

     9. The well-reasoned preferences of the [child], based on
        the [child’s] maturity and judgment.



                                   - 15 -
J-A04027-16


     The [c]ourt had the opportunity to meet with [] Child. [] Child
     appears to be a thoughtful and articulate and [] delightful child.
     The [c]ourt finds that [] Child loves both of his parents. Though
     [] Child did blurt out that he wished to live with his Mother, the
     [c]ourt suspects that this interjection was the product of
     parental coaching. Accordingly, due to [] Child’s age, and the
     [c]ourt’s concern that [] Child was coached, this factor is of little
     significance at the present time.

     10.   The proximity of the residences of the parties.

     The [c]ourt must also scrutinize how the location of the parties’
     residences will affect custody of [] Child.       23 Pa.C.S. §
     5328(a)(11). Father lives with [] Child in Morrisdale, where
     [Child] attends school, while Mother lives more than 100 miles
     away in Latrobe, PA. Custody exchanges do not appear to be a
     problem; and for reasons relating to other factors discussed
     herein, this factor tips in Father’s favor.

     11. The mental and physical condition of a party or
       member of a party’s household.

     The [c]ourt finds this factor to be irrelevant at this time.

     12. The history of drug or alcohol abuse of a party or
       member of a party’s household.

     The [c]ourt does not find this to be a relevant factor at the
     present time.

     13. The level of conflict between the parties and the
       willingness and ability of the parties to cooperate with
       one another. A party’s effort to protect a child from
       abuse by another party is not evidence of unwillingness
       or inability to cooperate with that party.

     The [c]ourt must also examine the level of conflict existing
     between the parties. 23 Pa.C.S. § 5328(a)(13). There appears
     to remain a marked level of conflict between the parties.
     Persistent conflict is not in [] Child’s best interest and the parties
     are urged to put their differences aside when it comes to []
     Child. Accordingly, this factor weighs in favor of neither parent.

     14.   Any other relevant factor.

     The Guardian ad litem for [] Child has filed a report in this
     matter which indicates it is her opinion that [] Child would be

                                    - 16 -
J-A04027-16


      better served by awarding Mother primary physical custody. The
      [c]ourt has carefully considered this report, and finds that the
      Guardian ad litem’s report is a relevant factor to consider. And
      though it does tip in Mother’s favor, the [c]ourt is free to accept
      or reject it in whole or in part, and it is but one of many factors
      to weigh and consider when determining the best interest of the
      [c]hild in a custody matter.

      Conclusion

             Simply put, Mother has not sufficiently met her burden to
      convince this [c]ourt that the benefits of her proposed custody
      modification are in the best interests of [] Child.      Rather,
      considering the testimony, evidence, and each statutory factor
      as a whole, the [c]ourt finds the best interests of Child [are]
      served by maintaining custody of [] Child in accordance with the
      existing custody order dated April 27, 2012.

TCO at 4-10 (unnecessary capitalization omitted).

      Here, Mother essentially challenges the trial court’s findings in regards

to each Section 5328(a) factor that the court concluded weighed either in

favor of Father or equally towards Mother and Father.           Mother asserts,

generally, that the trial court failed to properly apply the facts established in

the record and erred in failing to follow the recommendation from the GAL.

Mother’s Brief, at 4. However, we disagree with Mother’s assertions.

      As we explained in M.J.M v. M.L.G., 63 A.3d 331 (Pa. Super. 2013):

      The Custody Act requires only that the trial court articulate the
      reasons for its custody decision in open court or in a written
      opinion or order taking into consideration the enumerated
      factors. 23 Pa.C.S.A. §§ 5323(d), 5328(a). … [T]here is no
      required amount of detail for the trial court’s explanation; all
      that is required is that the enumerated factors are considered
      and that the custody decision is based on those considerations.
      For example, from the trial court’s Explanation of Decision in the
      case at bar, it is clear that while the trial court found the
      majority of the section 5328(a) factors to balance fairly equally
      between Mother and Father, the trial court found that Father was


                                     - 17 -
J-A04027-16


     more likely to promote a relationship with Mother than Mother
     would with Father and that Mother’s attention to Child’s
     educational needs was a point of grave concern. The trial court
     further concluded that Father would better attend to these
     needs. … Thus, in its Explanation of Decision, the trial court did
     precisely what it should have done; it weighed the entirety of the
     section 5328(a) factors in making the custody determination and
     articulated its considerations in a manner that informed the
     parties of the reasons for the custody award.

Id. at 336.

     Similarly, in the present case, the trial court weighed all of the section

5328(a) factors and found many of the factors to weigh equally in favor of

Mother and Father.    However, it is clear that the trial court gave great

consideration to Child’s stability, both in his home life with Father and at

school, which is of particular importance in this case due to Child’s age and

autism diagnosis. Mother is essentially asking this Court to re-evaluate the

trial court’s credibility determinations and re-weigh the evidence, which we

will not do. After careful review of the record, we determine that the trial

court has properly weighed all of the relevant factors as set forth in section

5328(a), and that it adequately articulated its reasons for its custody

decision, which are well-supported by the record.

     In response to Mother’s objection to the trial court’s failure to follow

the recommendations of the GAL or Child’s stated preference, we note that

“with regard to issues of credibility and weight of the evidence, we must

defer to the presiding trial judge who viewed and assessed the witnesses

first-hand.” D.K., 102 A.3d at 479 (quoting J.R.M. v. J.E.A., 33 A.3d 647,

650 (Pa. Super. 2011)). Moreover, the weight to be attributed to a child’s


                                    - 18 -
J-A04027-16



testimony can best be determined by the judge before whom the child

appears. Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006).

      In the case at bar, the trial court acknowledged that Child stated he

would prefer to live with Mother.      However, the court explained that it

believed Child’s statement to be the result of parental coaching. TCO at 8.

Moreover, the trial court acknowledged that it gave careful consideration to

the GAL’s report, but that her opinion was only one of many factors that it

considered in making its custody determination.     We discern no abuse of

discretion by the trial court.

      For the reasons provided above, we affirm the court’s order denying

Mother’s petition to modify custody.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/2016




                                    - 19 -